Citation Nr: 0627983	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-16 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for tension 
headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for right upper extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1979 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision.  On his VA Form 9 
received in May 2004, the veteran appears to raise an issue 
as to the effective date for service-connected tension 
headaches.  That matter has not been developed for appellate 
review and is referred to the RO for appropriate action.  

In May 2006, the veteran appeared at a hearing at the RO 
before the undersigned. 


FINDINGS OF FACT

1.  The veteran's service-connected tension headaches have 
not nearly approximated migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months.

2.  The veteran's service-connected right upper extremity 
radiculopathy has not nearly approximated severe incomplete 
neuralgia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code (DC) 8100 (2005).  

2.  The criteria for an initial rating in excess of 10 
percent for right upper extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.123, 4.124, 4.124a, DC 8717 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2003, July 
2003, and March 2006.  The RO specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially told to submit any evidence pertaining to his 
claims.  He was also notified as to the information or 
evidence needed to establish a disability rating and 
effective date for the claims on appeal.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains medical records and VA examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

1.  Tension Headaches

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The veteran's tension headaches have been rated by analogy to 
migraines.  Under the rating criteria for migraines, those 
with characteristic prostrating attacks averaging one episode 
in 2 months over the last several months warrant the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.124a, 
DC 8100.

Upon VA examination in September 2003, the veteran complained 
of constant suboccipital headaches, ranging from 5-10/10 but 
he denied associated nausea, vomiting, or photophobia.  The 
examiner noted an assessment of tension-type headaches.  At 
another VA examination in October 2003, the veteran stated 
that he had intermittent headaches.  

At the May 2006 hearing, the veteran testified that he had 
near constant headaches four to five days a week for which he 
took Aleve, Motrin, or Ibuprofen.  He also indicated that his 
headaches were so severe that he had to isolate himself for 
up to a couple of hours and lay down.  Upon questioning at 
the hearing, the veteran stated that he had been prescribed 
bed rest "early on."  

Based upon the evidence of record, the Board finds that the 
criteria for an initial compensable rating for tension 
headaches have not been met in this case.  On a couple of 
occasions, the veteran has indicated that he has constant 
severe headaches several days a week.  The September 2003 VA 
examination report noted that the veteran denied associated 
nausea, vomiting, or photophobia and also noted an assessment 
of tension headaches.  Thus, there is no indication that the 
veteran has migraines.  There is no evidence of 
characteristic (migraine-type) prostrating attacks, which is 
a requirement for a compensable evaluation under this 
diagnostic code.  At the May 2005 hearing, he indicated that 
the headaches were usually relieved by over-the-counter 
medication and had been prescribed bed rest early on.  
However, with no evidence of migraines with characteristic 
prostrating attacks, the Board finds that a compensable 
rating under DC 8100 is not warranted.  38 C.F.R. § 4.124a, 
DC 8100.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensably 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra

Finally, the veteran has not been hospitalized for his 
disability and no objective evidence suggests this disability 
causes an unusual disruption in his work.  The September 2003 
VA examination report noted that the veteran worked in 
building services doing maintenance work and manual labor.  
He indicated that he was in school as manual labor was 
becoming more difficult.  In any case, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Right Upper Extremity Radiculopathy.

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The veteran's service connected right upper extremity 
radiculopathy has been rated as 10 percent disabling under 
the provisions for diseases of the peripheral nerves, 38 
C.F.R. § 4.124a, DC 8717, for moderate neuralgia based on 
musculocutaneous nerve involvement.  

"Neuralgia" is defined as pain extending along the course of 
one or more nerves. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
1251 (30th ed. 2003).  "Neuritis" is defined as inflammation 
of a nerve, with pain and tenderness, anesthesia and 
paresthesias, paralysis, wasting, and disappearance of the 
reflexes. Id. at 1252.

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The words "mild", "moderate", and "severe" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Pertinent regulations provide that, 38 C.F.R. § 4.124a, DC 
8717, neuralgia, uses the same rating criteria as those which 
are set out under 38 C.F.R. § 4.124a, DC 8517, for paralysis 
of the elbow and forearm.  Complete paralysis with weakness 
but no loss of flexion of elbow and supination of forearm is 
rated at the 30 percent disability level for a major 
extremity.  Incomplete paralysis of a major extremity that is 
severe is rated as 20 percent disabling and moderate 
incomplete paralysis is rated as 10 percent disabling.  38 
C.F.R. § 4.124a, DC 8799-8717.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

A review of the claims folder fails to disclose the presence 
of severe, incomplete paralysis of the musculocutaneous 
nerve, or complete paralysis thereof.  At the September 2003 
VA examination, the veteran complained of pain or discomfort 
traveling down his shoulders and in his right arm, and of 
tingling and numbness traveling into his fingertips to the 
first three fingers.  The veteran denied any persistent 
numbness or constant weakness in his upper extremities.  The 
examiner noted that fine movements were equal bilaterally.  
Upon sensory examination, it was noted that there was no 
obvious evidence of a nerve root distribution sensory loss in 
the upper extremities.  Reflexes were 1+ in the upper 
extremities and were symmetric and cerebellar function was 
normal.  Romberg test was negative.  The assessment was right 
upper radicular symptoms at C5-C6 based on the symptoms of 
numbness, tingling, and traveling pain into the first three 
fingers.  The examiner pointed out that reflexes were intact.  

Upon VA examination in October 2003, the veteran complained 
of persistent tingling and pain down the right arm.  He also 
stated he had difficulty lifting objects and going up and 
down ladders (he works in building maintenance).  He also 
complained of intermittent radiculopathy.  The examiner noted 
5/5 strength in the biceps, triceps, wrist extension, wrist 
flexion, and intrinsic of his hands.  He had 2+ symmetrical 
deep tendon reflexes of both upper extremities.  Testing of 
sensation of the upper extremity revealed slight decreased 
sensation along the C6 nerve distribution.  Other than that, 
sensation examination was symmetrical on both sides of the 
C4-T1 distribution.  Examination of the right shoulder showed 
good, full range of motion without pain.  With provocative 
examination, the veteran had anterior apprehension pain and 
shoulder click.  Additionally, he had good strength of his 
rotator cuff muscles with 5/5 strength with internal and 
external rotation.  Muscle and deep tendon reflexes were 
normal.  Impressions of persistent right cervical 
radiculopathy and right shoulder instability were noted.  

At the May 2006 hearing, the veteran testified that he was 
right-handed and had lost muscle mass in his right upper 
extremity.  He also indicated a rotator cuff problem with his 
right shoulder.  

Upon consideration of the veteran's complaints of right upper 
extremity numbness, tingling, and pain, the Board finds that 
the symptoms associated with his disability are commensurate 
with no more than moderate neuralgia; thus, the impairment 
associated with this service-connected disorder is accurately 
reflected by the 10 percent schedular evaluation currently in 
effect.  See 38 C.F.R. § 4.124a, DC 8717.

The impairment associated with the veteran's right upper 
extremity radiculopathy is not commensurate with severe, 
incomplete paralysis of the musculocutaneous nerve, or 
complete paralysis thereof so as to warrant an evaluation in 
excess of 10 percent.  Id.   The evidence is silent with 
respect to complaints or findings of right upper extremity 
paralysis.  The Board notes the veteran's complaints of 
problems with his right shoulder, difficulty lifting objects, 
and going up and down ladders.  However, the most recent VA 
examination report noted 5/5 strength in the biceps, triceps, 
wrist extension, wrist flexion, and of his intrinsic hands; 
full range of motion of the right shoulder; and good strength 
of the rotator cuff muscles.  

The September 2003 VA examination report noted that there was 
no obvious evidence of nerve root distribution sensory loss 
in the upper extremities.  While the October 2003 VA 
examination report reflected slight decreased sensation along 
the C6 nerve distribution, it noted that other than that, 
sensation was symmetrical on both sides of the C4-T1 
distribution.  Additionally, his deep tendon reflexes were 
present and equal in both upper extremities.  There is no 
evidence of other pathology.  Significantly, when involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.  Accordingly, 
the schedular criteria for entitlement to an initial 
evaluation in excess of 10 percent for right upper extremity 
radiculopathy are not met under 38 C.F.R. 
§ 4.124a, DC 8717 and the veteran's claim is denied.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra

Finally, the veteran has not been hospitalized for his 
disability and no objective evidence suggests this disability 
provides an unusual industrial impairment.  The September 
2003 VA examination report noted that the veteran worked in 
building services doing maintenance work and manual labor.  
He indicated that he was in school as manual labor was 
becoming more difficult.  In any case, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. 
§ 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for tension 
headaches is denied.

Entitlement to an initial rating in excess of 10 percent for 
right upper extremity radiculopathy is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


